Citation Nr: 1502664	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for traumatic brain injury (TBI) with migraine headaches, and, if so, whether service connection is warranted.





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared at a Travel Board hearing with the undersigned in September 2014.  A transcript is of record.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  By a July 2010 rating decision, the RO denied entitlement to service connection for a TBI.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the July 2010 rating decision contains a new diagnosis of a TBI; such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection.  

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's TBI with migraine headaches is related to active service.




CONCLUSIONS OF LAW

1.  The July 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been received since the July 2010 rating decision to reopen the Veteran's claim for entitlement to service connection for TBI with migraine headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for TBI with migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for TBI was denied in July 2010 because a TBI was not diagnosed during service.  However, the Veteran provided new statements regarding his boxing injury from 1978, and a VA TBI examination reflects a diagnosis of TBI from 1978.

Therefore, the additional evidence received since the July 2010 rating decision has not been previously submitted to VA and relates to an alleged in-service TBI injury.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for TBI with migraine headaches.  As a result, the evidence is new and material and the claim for entitlement to service connection for TBI with migraine headaches must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Having reopened the Veteran's claim, the Board now turns its attention to readjudicating the claim on its underlying merits.  As an initial matter, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for TBI with migraine headaches because the RO's April 2012 and subsequent adjudications in this matter included de novo review (as well as the development necessary for de novo review).  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has a TBI with migraine headaches as a result of injuries sustained during active service when he was a boxer.  Indeed, the evidence shows that the Veteran was a boxer representing the U.S. Marine Corps during active service.  Of particular importance, the Veteran's service treatment records show he was treated for lacerations of the left eye in March 1976 while boxing in a tournament in North Carolina.  However, the Veteran's separation examination did not reflect any neurological abnormalities or indication of a TBI.

The Veteran provided a history of any head trauma when he underwent a VA TBI examination in March 2012.  The Veteran described his boxing career during the military, reporting thirty five fights.  He indicated he lost consciousness during at least two of the fights.  Although he boxed before entering the military, he denied any previous loss of consciousness.  After the military, the Veteran professionally boxed from 1982 to 2000.  He also worked as a bartender and bouncer, during which time he broke up physical altercations.  The Veteran also reported a motor vehicle accident in which he was struck as a pedestrian.  He lost consciousness during that incident. 

A July 2006 neurophysiological examination report indicates the Veteran "sustained numerous blows to the head" prior to the motor vehicle accident.  The examiner concluded that "[d]epletion of his neural reserve through the accumulation of concussive injuries may have put him at risk for greater post-injury sequelae than might have been the case otherwise."   
 
A March 2012 VA TBI examination also addressed the Veteran's multiple head traumas, noting a TBI with an onset of 1978.  However, the examiner opined that the Veteran's current TBI symptoms were less likely as not a result of or aggravation of his head injuries sustained in the military.  The examiner stated that the Veteran's reports reflected mild TBIs during the military and that based on his history, recovery from the concussions was expected to have occurred.  Yet, the examiner also stated that the Veteran's current conditions was more likely than not the result of the TBI following the 2005 motor vehicle accident in addition to his twenty-one year boxing career, which included years during and after active duty (emphasis added).  Therefore, the examiner at least in part has identified an etiological relationship between the Veteran's current TBI residuals and injuries sustained during his military boxing career.

In November 2012, the Veteran underwent another VA TBI examination.  The examiner concluded the Veteran's current TBI symptoms were less likely than not the result of an injury, event, or illness during active duty.  The examiner stated that while the Veteran had boxed for three years during service, he had also boxed prior to service and for many years after service.  However, the examiner also stated that she was unable to opine that the boxing injuries during military service did not contribute at all to the Veteran's current condition.  Instead, she stated the relative contribution of three years of boxing was less than the twenty years of boxing and a significant motor vehicle accident.  Once again, the examiner identified at least some causal relationship between the Veteran's in-service boxing career and his current TBI residuals.

In addition, the Veteran provided lay statements, to include from a friend "J.D.," who stated that she met the Veteran in 1981, prior to his resumption of boxing and after he was discharged.  She explained that the Veteran complained of constant headaches and that he experienced emotional outbursts, memory loss, and blurred vision.  Similarly, the Veteran submitted a statement from "J.Y.," who knew the Veteran prior to his entrance into the military.  She also stated that the Veteran became irritable, complained of headaches, and reported memory loss immediately after he completed his service.  While J.D.  and J.Y. have not demonstrated the requisite knowledge to diagnose symptoms as residuals of TBI, the letters provide probative evidence of the type of symptoms, including headaches, which the Veteran was experiencing within the first few years of discharge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Therefore, the Board finds that while the Veteran sustained head injuries after separation from service, the evidence is in at least in equipoise with regard to whether the Veteran's current TBI residuals are related to active service, wherein he boxed as a member of the Marine Corps.  While the medical examiners provided negative nexus opinions with regard the Veteran's claim, in their rationales, both examiners identified a causal connection between the  Veteran's current TBI with migraine headaches and his military service, which included three years of competitive boxing.  Accordingly, service connection is warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the application to reopen service connection for a TBI with migraine headaches is granted.

Entitlement to service connection for TBI with migraine headaches is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
R. FIENBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


